Citation Nr: 1516120	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation based on service connection for cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under the provisions of 38 C.F.R. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  The Veteran died in February 2011.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at an October 2013 Travel Board hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death has been raised by the record at the Appellant's October 2013 Travel Board hearing, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran died in February 2011 and his death certificate indicates that the immediate cause of death was hanging, due to suicide.

2.  At the time of the Veteran's death, he was service-connected for non-Hodgkin's lymphoma, bilateral tinnitus, and a bilateral hearing loss disability.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

4. The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death.
 
5. The Veteran was not continuously rated as totally disabled for the five-year period after his discharge from service.

 6. The Veteran was not a prisoner of war.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.SC.A. §§ 101, 1112, 1113, 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

2.  The basic criteria for entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. § 3.22 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

The record contains a March 2013 letter sent to the Appellant which informed her how VA could help her obtain evidence in support of her claims.  The Appellant was also advised how to substantiate claims for accrued benefits, death pension, and service connection for cause of death, and the service-connected disabilities were listed.  The notice letter also informed the Appellant about how ratings and effective dates for service connected disabilities are assigned.  The Board notes that the March 2013 letter was after the September 2012 rating decision now on appeal.  However, the Board does note that a VCAA Notice Response signed by the Appellant in May 2012 is of record, although the corresponding notice letter is not.  As a result of the signed VCAA Notice Response dated prior to the rating decision on appeal, the Board finds that VA's duty to notify has been met.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has associated VA treatment records and private treatment records with the claims file.  There is no indication that additional relevant information exists.

VA obtained a medical opinion in this case in April 2013, the results of which will be discussed below.  The April 2013 opinion demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the question presented by VA.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds that the evidence of record is adequate for adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Following receipt of the April 2013 medical opinion, the AOJ issued a July 2013 Supplemental Statement of the Case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).

In short, the Board has carefully considered VA's duties to notify and assist, and it finds that they have been met.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and did not prejudice the Appellant.  The Appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.

II.  Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In cases of service connection for the cause of the death of the veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The Appellant contends that the Veteran committed suicide as a result of depression due to the Veteran's non-Hodgkin's lymphoma.  In other words, the Appellant claims that the Veteran's non-Hodgkin's lymphoma led to the Veteran's documented depression, which led to his suicide.

The Veteran died in February 2011.  At the time of his death, the Veteran was service-connected for non-Hodgkin's lymphoma, bilateral tinnitus, and a bilateral hearing loss disability.  His death certificate indicates that the immediate cause of death was hanging.  The record does not show that the Veteran had a diagnosis of depression or any similar condition, or any documented suicidal ideation during service or within one year following his separation from active duty.  38 C.F.R. §§ 3.307(a), 3.309(a).   

The Appellant has specifically claimed that the Veteran's depression was the result of his non-Hodgkin's lymphoma.  The Appellant has not claimed, and there is no evidence of the Veteran's other service-connected conditions contributing to the Veteran's death. 

A VA examiner provided an April 2013 opinion regarding the etiology of the Veteran's death.  The examiner ultimately concluded that "it is less likely than not that [the] Veteran's depression is approximately due to or the result of non-Hodgkin's lymphoma [and that] it is less likely than not that [the] Veteran's depression was aggravated beyond its natural progression by the non-Hodgkin's lymphoma."  In reaching this conclusion, the examiner explained that "the lymphoma was in remission and there [had] been no recurrence when the initial diagnosis of depression was made."  The examiner thoroughly examined the Veteran's medical record, including a September 2006 VA examination documenting that the Veteran's lymphoma was in remission.  The first mental health medical note of record was in March 2008 in which the Veteran explained he was concerned about his future and having difficulty sleeping, however, denied depression.  In June 2008 the Veteran was diagnosed with adjustment disorder with anxious mood and prescribed medication for sleep.  The Veteran was first diagnosed with depressive disorder in December 2010.  Just one month prior to this diagnosis, a November 2010 hematology progress note states that the Veteran was doing well 5 years post follicular lymphoma.  As a result, the examiner concluded that the Veteran's depression was not linked to his diagnosis of lymphoma.

The Appellant has not submitted a private medical opinion contradicting the conclusions of the VA examiner, although she has been afforded the opportunity to do so.  

The Board is sympathetic to the Appellant's claim and recognizes the assertions of the Appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the Appellant, nor the credibility of her statements.  However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's death.  Consequently, the Board finds the opinion of the VA examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As a result, the preponderance of the evidence supports a finding that the Veteran's death was not the result a service-connected disability, a secondary to a service-connected disability, or of the Veteran's active duty military service.

Thus, the Board finds that service connection for the Veteran's cause of death is not warranted on a presumptive or direct basis and the claim must be denied.

III. Dependency and Indemnity Compensation under 38 C.F.R. § 1318

VA will pay Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. 
§ 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999. 38 U.S.C.A. §1318; 38 C.F.R. § 3.22. 

The evidence of record does not demonstrate that the Veteran was a prisoner of war. Service connection was not in effect for any of the Veteran's disorders for the period immediately after release from active duty in January 1970.  The Veteran was service connected for non-Hodgkin's lymphoma with a 100 percent evaluation, effective May 31, 2005.  However, the Veteran died in February 2011, and as a result the Veteran was not 100 percent disabled for at least 10 years immediately preceding his death. 

These facts are not in dispute, and based on the foregoing, the Board finds that the Veteran was not in receipt of, or entitled to receive, compensation at the total disability level continuously for 10 years immediately preceding his death or for a period of not less than five years from the date of his discharge or release from active duty.  Finally, the Appellant did not assert and the evidence did not support a finding that the Veteran was a former prisoner of war. 

The law is dispositive, and this claim must be denied for lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the Appellant's circumstances, but is obligated to decide cases based on the law and the evidence before it.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994)(holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to Dependency and Indemnity Compensation based on a claim for entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation based on the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


